Title: To Thomas Jefferson from John Armstrong, Jr., 15 February 1808
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     15 feb. 1808. Paris
                  
                  The bearer of this is an active, sober, industreous and brave man, and in the event of a war, may be very usefully employed. He was a favorite of Admiral la Touche Treville and an officer on board of his ship, as long as the navy Ordinances of France permitted a foreigner to be in office. He has since been loitering about Paris to no purpose either of public or private benefit. It was in this situation that I found him last year when in search of a hardy intrepid man to carry my dispatches to M. Talleyrand while he was in Poland. He did that business so well and so expeditiously, that I could not look farther for a messenger on the present occasion. Something has been said against the morals of his youth, but on what evidence I never heard; nor is the fact of much concern, since I recommend him only as food for powder;—as a bold and skilful seaman, & by no means as one qualified to take charge of a school or a Parish.
                  Our friend la fayette (who has recently lost his wife), is again in circumstances very unpleasant as to pecuniary matters. He is very sollicitous to raise something more on his Louisiana grant, but finds some difficulties in doing this, since the location has not yet been definitively made. I mention this circumstance at his request.
                  The enclosed copy of an Act of the Council of State with regard to M. Skipwith cannot be agreeable reading, but it is not the less my duty to communicate it. It is strictly the fruit of his own indiscretion. 
                  I have the honor to be with the truest attachment and respect, D Sir Your most obedient & Very humble Servant
                  
                     John Armstrong 
                     
                  
               